NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       AARON C. WILSON, Petitioner.

                         No. 1 CA-CR 18-0142 PRPC
                              FILED 7-12-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2015-127183-001
            The Honorable Jerry Bernstein, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Adena J. Astrowsky
Counsel for Respondent

Aaron C. Wilson, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Paul J. McMurdie and Judge
David D. Weinzweig delivered the decision of the Court.
                              STATE v. WILSON
                             Decision of the Court

PER CURIAM:

¶1            Petitioner Aaron C. Wilson seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's first petition
for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We conclude that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2